DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 17, 2022 in which claims 18, 21-34 and 36-37 are presented for examination. Claims 1-17, 19-20 and 35 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (2010/0173552)[Fernando].
Regarding claim 34, Fernando teaches, A nonwoven web, comprising: a water jet-consolidated nonwoven web made from a wet-laid fibrous web laid from a pulp suspension substantially free of binders, the wet-laid fibrous web containing industrially produced inorganic fibers or fibers made from synthetically produced polymers; the nonwoven web having the characteristics of having had binder fibers applied thereto before or during the water jet-consolidation; and the fibers and binder fibers have a decomposition or melting point of at least 300°C (“A process for producing the insulation mat includes preparing a wet paper or sheet comprising the high temperature resistant fibers and optionally at least one of organic binders or inorganic binders; and intertwining or entangling the fibers in the wet paper or sheet prior to drying”, Abstract, “the insulation mats may include a binder or mixture of more than one type of binder. Suitable binders include organic binders, inorganic binders and mixtures of these two types of binders. According to certain embodiments, the insulation mats include one or more organic binders. The organic binders may be provided as a solid, a liquid, a solution, a dispersion, a latex, or similar form. The organic binder may comprise a thermoplastic or thermoset binder, which after cure is a flexible material that can optionally, be burned out of an installed insulation mat”, [0029], “The insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder. These polymeric binder fibers, if present, may be used in amounts ranging from greater than 0 to about 20 percent by weight, from about 1 to about 15 weight percent, or from about 2 to about 10 weight percent, based upon 100 percent by weight of the total composition, to aid in binding the inorganic, biosoluble fibers together”, [0032], “A high temperature resistant, vibration resistant insulation mat is provided, comprising high temperature resistant inorganic fibers, suitable for use in automotive exhaust systems. The mat may comprise bio-soluble inorganic fibers, in certain embodiments resistant up to 1100.degree. C.”, [0015], see [0023] regarding the term “biosoluble inorganic fiber”, “According to certain embodiments, the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired”, [0035], “hydro-entangling methods may be used to intertwine and entangle the fibers.  In a hydro-entanglement process, small, high intensity jets of water are impinged on a layer or sheet of loose fibers, with the fibers being supported on a perforated surface, such as a wire screen or perforated drum. The liquid jets cause the fibers, being relatively short and having loose ends, to become rearranged, with at least some portions of the fibers becoming physically entangled, wrapped, and/or intertwined around each other”, [0042], “After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree.  C. to about 700.degree.  C”, [0046], “A process for producing the insulation mat of claim 1 comprising preparing a wet paper or sheet comprising the high temperature resistant fibers and optionally at least one of organic binder or inorganic binder; and intertwining or entangling the fibers in the wet paper or sheet prior to drying”, claim 19, see also  [0068], and claim 21, therefore, A nonwoven web, comprising a water jet-consolidated nonwoven web made from a wet-laid fibrous web laid from a pulp suspension substantially free of binders with the wet-laid fibrous web containing industrially produced inorganic fibers or fibers made from synthetically produced polymers ([0023], [0035], [0042]); the nonwoven web having the characteristics of having had binder fibers applied thereto before or during the water jet-consolidation (Abstract, [0029], [0032], [0042], Claims 19 and 21); and the fibers have a decomposition or melting point of above 300°C ([0015], [0046]) is disclosed, see [0026], [0035] regarding the inorganic fibers), the material of the fibers has a modulus of elasticity of at least 10 GPa (“the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, [0035], therefore, the material of the fibers of S-glass fibers or S2 glass fibers have a modulus of elasticity of at least 10 GPa), and the binder fibers have a modulus of elasticity that is lower than 10 GPa (“the insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder…Suitable examples of binder fibers include polyvinyl alcohol fibers, polyolefin fibers such as polyethylene and polypropylene, acrylic fibers, polyester fibers, ethyl vinyl acetate fibers, nylon fibers or combinations thereof.”, [0032], therefore, binder fibers of acrylic fibers have a modulus of elasticity that is lower than 10 GPa).

Regarding claim 36, Fernando teaches, A non-woven fabric for high-temperature application, the fabric comprising: a wet-laid and hydroentangled nonwoven fabric formed of industrially produced inorganic fibers or fibers of synthetically produced polymers and being free of binders, said fibers having a decomposition or melting point of above 300*C; the nonwoven fabric having the characteristics of having had binder fibers applied thereto before or during the water jet-consolidation; and said fabric being configured for use in high temperature applications of at least 300*C (“A high temperature resistant, vibration resistant insulation mat is provided, comprising high temperature resistant inorganic fibers, suitable for use in automotive exhaust systems. The mat may comprise bio-soluble inorganic fibers, in certain embodiments resistant up to 1100.degree. C.”, [0015], see [0023] regarding the term “biosoluble inorganic fiber”, “According to certain embodiments, the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired”, [0035], “Additionally or alternatively, hydro-entangling methods may be used to intertwine and entangle the fibers.  In a hydro-entanglement process, small, high intensity jets of water are impinged on a layer or sheet of loose fibers, with the fibers being supported on a perforated surface, such as a wire screen or perforated drum. The liquid jets cause the fibers, being relatively short and having loose ends, to become rearranged, with at least some portions of the fibers becoming physically entangled, wrapped, and/or intertwined around each other”, [0042], “After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree.  C. to about 700.degree.  C”, [0046], see [0039], [0040] and [0041] regarding needling, “A process for producing the insulation mat includes preparing a wet paper or sheet comprising the high temperature resistant fibers and optionally at least one of organic binders or inorganic binders; and intertwining or entangling the fibers in the wet paper or sheet prior to drying”, Abstract, “the insulation mats may include a binder or mixture of more than one type of binder. Suitable binders include organic binders, inorganic binders and mixtures of these two types of binders. According to certain embodiments, the insulation mats include one or more organic binders. The organic binders may be provided as a solid, a liquid, a solution, a dispersion, a latex, or similar form. The organic binder may comprise a thermoplastic or thermoset binder, which after cure is a flexible material that can optionally, be burned out of an installed insulation mat”, [0029], “The insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder. These polymeric binder fibers, if present, may be used in amounts ranging from greater than 0 to about 20 percent by weight, from about 1 to about 15 weight percent, or from about 2 to about 10 weight percent, based upon 100 percent by weight of the total composition, to aid in binding the inorganic, biosoluble fibers together”, [0032], “A process for producing the insulation mat of claim 1 comprising preparing a wet paper or sheet comprising the high temperature resistant fibers and optionally at least one of organic binder or inorganic binder; and intertwining or entangling the fibers in the wet paper or sheet prior to drying”, claim 19, see also  [0068], and claim 21, “As shown in FIG. 1, in one embodiment, the interlocking fiber insulation mat 10 is adapted to be disposed about the external surface of an automotive exhaust pipe 12 which connects the engine with an exhaust gas treatment device 14 such as a catalytic converter, or as depicted, a diesel particulate filter (DPF), which may comprise a silicon carbide (SiC) substrate 16. The interlocking fiber insulation mat 10 is therefore exposed to the hot end of the exhaust system, proximate to the hot exhaust gases 20 exiting the internal combustion engine (not shown)”, [0048],  therefore, A non-woven fabric for high-temperature application ([0015]), the fabric comprising: a wet-laid and hydroentangled nonwoven fabric formed of industrially produced inorganic fibers or fibers of synthetically produced polymers and being free of binders ([0015], [0023], [0035], [0042], see also [0039], [0040] and [0041]), said fibers having a decomposition or melting point of above 300*C ([0015], [0046]); the nonwoven fabric having the characteristics of having had binder fibers applied thereto before or during the water jet-consolidation ([0029], [0032], [0068], claims 19 and 21); and said fabric being configured for use in high temperature applications of at least 300*C ([0015], [0046], [0048], Abstract)), the material of the fibers has a modulus of elasticity of at least 10 GPa (“the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, [0035], therefore, the material of the fibers of S-glass fibers or S2 glass fibers have a modulus of elasticity of at least 10 GPa), and the binder fibers have a modulus of elasticity that is lower than 10 GPa (“the insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder…Suitable examples of binder fibers include polyvinyl alcohol fibers, polyolefin fibers such as polyethylene and polypropylene, acrylic fibers, polyester fibers, ethyl vinyl acetate fibers, nylon fibers or combinations thereof.”, [0032], therefore, binder fibers of acrylic fibers have a modulus of elasticity that is lower than 10 GPa).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke et al. (2010/0048072)[Kauschke] in view of  Fernando et al. (2010/0173552)[Fernando]).
Regarding claim 18, Kauschke teaches, A method of manufacturing a wet-laid nonwoven web, the method comprising the following steps: providing a pulp suspension of industrially produced, inorganic fibers or fibers of synthetically produced polymers, the pulp suspension being substantially free of binders; feeding the pulp suspension onto a forming screen for depositing a fibrous web thereon; consolidating the fibrous web by hydroentanglement of the fibrous web to produce the nonwoven web- providing the pulp suspension with binder fibers or feeding binder fibers into the fibrous web before or during the consolidating step (“The present invention is a composite fabric having one or more nonwoven webs hydroentangled with a layer of pulp, wherein the nonwoven webs have been treated to have an improved loft. Preferably the nonwoven web or webs are made from continuous fibers. More preferably, these continuous fibers are meltspun fibers which can be further characterized as spunbond or meltblown fibers based on the diameter of the fibers and the properties of the nonwovens that are formed from the fibers”, [0035], “the fibers making up the nonwoven webs of the present invention are not limited to a particular material.  For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamide or cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers”, [0036], “As discussed in the context of the present invention, pulp can be wood pulp fibers, but also includes other materials having similar absorbent properties. The pulp may be added in either an air-laid, wet-laid or tissue feeding process… The pulp may also contain polymeric or binder fibers and may contain SAP or other absorbent particulates.  The use of a particular pulp material will depend on the intended use of the finished product.”, [0039], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite.  In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%.  Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond.  Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0041], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web. This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web”, [0043], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web.  This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6.”, [0066], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32”, [0067], therefore, A method of manufacturing 32 is disclosed, the method comprising the following steps: providing a pulp suspension of industrially produced, inorganic fibers or fibers of synthetically produced polymers “For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamide or cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers”, [0036], therefore, the pulp suspension being substantially free of binders; feeding 22 onto a forming screen for depositing a fibrous web thereon; consolidating the fibrous web by hydroentanglement of the fibrous web to produce the nonwoven web; and providing the pulp suspension with binder fibers or feeding binder fibers into the fibrous web before or during the consolidating step, figures 7 and 9), the material of the fibers has a modulus of elasticity (“The fibers making up the nonwoven webs of the present invention are not limited to a particular material. For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamideor cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers’, [0036], therefore, the fibers have a material with a modulus of elasticity), and the binder fibers have a modulus of elasticity (“The pulp may also contain polymeric or binder fibers and may contain SAP or other absorbent particulates. The use of a particular pulp material will depend on the intended use of the finished product”, [0039], therefore, 22 has a modulus of elasticity).
While Kauschke discloses “The fibers making up the nonwoven webs of the present invention are not limited to a particular material. The use of a particular pulp material will depend on the intended use of the finished product”, [0039], Kauschke fails to teach, wherein the fibers have a decomposition point or melting point of at least 300°C, the material of the fibers has a modulus of elasticity of at least 10 GPa, and the binder fibers have a modulus of elasticity that is less than 10 GPa.
Fernando, a method of forming a non-woven fibrous web using hydroentanglement with fibers that are mixed with a binder, [0038], [0060] [0068], teaches, wherein the fibers have a decomposition point or melting point of at least 300°C (“After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree.  C. to about 700.degree.  C”, [0046], see also Abstract, therefore, the fibers have a decomposition point or melting point of at least 300°C, see [0026], [0035] regarding the inorganic fibers), the material of the fibers has a modulus of elasticity of at least 10 GPa (“the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, [0035], therefore, the material of the fibers of S-glass fibers or S2 glass fibers have a modulus of elasticity of at least 10 GPa), and the binder fibers have a modulus of elasticity that is less than 10 GPa (“the insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder…Suitable examples of binder fibers include polyvinyl alcohol fibers, polyolefin fibers such as polyethylene and polypropylene, acrylic fibers, polyester fibers, ethyl vinyl acetate fibers, nylon fibers or combinations thereof.”, [0032], therefore, binder fibers of acrylic fibers have a modulus of elasticity that is less than 10 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fibers of Kauschke as having a decomposition point or melting point of at least 300°C with a modulus of elasticity of at least 10 GPa as taught by Fernando and provide the binder fibers of Kauschke as having a modulus of elasticity that is less than 10 GPa as further taught by Fernando in order to dry the mat, [0046], manufacture a fibrous mat that is durable, soft and has high tear strength, which are properties of a glass fiber mat and to manufacture a fibrous mat with fibers used to make insulation mats that are operable as resilient insulating sheets in a thin profile, providing ease of handling, and in a flexible form”, [0047].

Regarding claim 22, the combined references teach, wherein the material of the fibers is selected from the group consisting of glass, metal, mineral, ceramic, and carbon (Fernando, as combined above, the material of the fibers is selected from the group consisting of glass, metal, mineral, ceramic, and carbon, “the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, [0035]).
Regarding claim 23, the combined references teach, wherein the fibers have a mean length of 2 to 40 mm (as combined above as taught by Fernando, the fibers have a mean length of 2 to 40 mm, “Secondary inorganic fibers, such as S2 glass fibers, may have an average length of from about 1/8 inch to about 1.5 inches; in some embodiments, about 0.5 inch.”, [0011]).

Regarding claim 25, the combined references teach, wherein the binder fibers are plastic fibers selected from the group consisting of thermoplastic fibers and fire- resistant fibers (Fernando, “the insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder…Suitable examples of binder fibers include polyvinyl alcohol fibers, polyolefin fibers such as polyethylene and polypropylene, acrylic fibers, polyester fibers, ethyl vinyl acetate fibers, nylon fibers or combinations thereof.”, [0031], therefore, the binder fibers of acrylic fibers are plastic fibers selected from the group consisting of thermoplastic fibers), and/or the binder fibers are selected such that their decomposition or melting point is at least 300°C (Fernando, “After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree.  C. to about 700.degree.  C”, [0046], see also Abstract, therefore, the binder fibers have a decomposition point or melting point of at least 300°C, see [0032] regarding the binder fiber).
Regarding claim 26, the combined references teach, which comprises consolidating the fibrous web by a final hydraulic consolidation at the forming screen to form the nonwoven web in substantially finished form (Kauschke, “In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6”, [0066], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32.  The lines of the pattern formed prior to hydroentanglement can act to reflect the water jets of the hydroentanglement station 30, thus pushing pulp away from the lines and reinforcing the pattern”, [0067], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite.  In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%.  Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond… If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged.  The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0041], therefore, therefore, consolidating 32 by a final hydraulic consolidation at the forming screen to form 32 in substantially finished form is disclosed).
Regarding claim 27, the combined references teach, wherein the consolidating step comprises performing a hydraulic pre-consolidation by water jet needling at the forming screen, and effecting a final consolidation in an additional process step outside the forming screen (Kauschke, “In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6”, [0066], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32.  The lines of the pattern formed prior to hydroentanglement can act to reflect the water jets of the hydroentanglement station 30, thus pushing pulp away from the lines and reinforcing the pattern”, [0067], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite.  In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%.  Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond… If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged.  The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0041], therefore, the consolidating step comprises performing a hydraulic pre-consolidation by water jet needling at the forming screen, (the nonwoven webs being “hydroengorged” , and effecting a final consolidation in an additional process step outside the forming screen, the pulp layer 22 being deposited on the nonwoven web and  hydroentangled at “hydroentanglement station 30”).
Regarding claim 28, the combined references teach, wherein the consolidating step comprises hydraulically consolidating by water jetting and subsequently chemically consolidating the nonwoven web (Kauschke, “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32. The lines of the pattern formed prior to hydroentanglement can act to reflect the water jets of the hydroentanglement station 30, thus pushing pulp away from the lines and reinforcing the pattern”, [0067], “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid.  The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding lotions and other fluids”, [0070], therefore, the consolidating step comprises hydraulically consolidating by water jetting and subsequently chemically consolidating the nonwoven web).
Regarding claim 29, the combined references teach, wherein the step of chemically consolidating the nonwoven web comprises impregnating with a binder (Kauschke, “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid.  The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding lotions and other fluids”, [0070], therefore,, therefore, the step of chemically consolidating the nonwoven web comprises impregnating with a binder).
Regarding claim 30, the combined references teach, which comprises mechanically dewatering the nonwoven web by way of a press, or dewatering by subjecting the nonwoven web to vacuum dewatering, or thermally dewatering by way of a dryer (Kauschke, “After the hydroentanglement step, the cotendered composite fabric 32 is dried in a through-air dryer 34.  The composite fabric may then be bonded at a bonding station 36 in order to prevent delamination.  Preferably, ultrasonic bonding is used as opposed to thermal bonding as the heat of the bonding rolls can cause the composite fabric 32 to shrink.  An unheated calender may be used as well.”, therefore, which comprises mechanically dewatering the nonwoven web by way of dewatering by subjecting the nonwoven web to vacuum dewatering is disclosed).
Regarding claim 31, the combined references teach, An apparatus for manufacturing a wet-laid nonwoven web, he apparatus comprising: an inclined wire former having a forming screen for producing a fibrous web by depositing a pulp suspension on the forming screen; and a first hydraulic consolidation device associated with said forming screen a configured for hydraulically consolidating the fibrous web into a nonwoven web; and the apparatus being configured carry out the method according to claim 18 (Kauschke, “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite. In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%.  Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond.  Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0041], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web. This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web”, [0043], therefore, an apparatus for manufacturing a wet-laid nonwoven web is disclosed, the apparatus comprising: an inclined wire former having a forming screen for producing a fibrous web by depositing a pulp suspension on the forming screen; and a first hydraulic consolidation device associated with said forming screen a configured for hydraulically consolidating the fibrous web into a nonwoven web; and the apparatus being configured carry out the method according to claim 18).
Regarding claim 32, the combined references teach, further comprising a support screen arranged downstream of said forming screen in a direction of travel of the nonwoven web being manufactured , and a second4 of 15VP-21463 - Application No. 16/331,553 Response to Office action December 8, 2021Response submitted December 28, 2021hydraulic consolidation device associated with said support screen in order to finally consolidate the fibrous web after having been pre-consolidated by said first hydraulic consolidation device (Kauschke, “In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6. Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6”, [0066], “Prior to being hydroentangled, the composite fabric 32 may be passed through a set of rolls 26 and 28 for forming a pattern.  Preferably, this pattern is a graphic design, for example flowers.  The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32.  The lines of the pattern formed prior to hydroentanglement can act to reflect the water jets of the hydroentanglement station 30, thus pushing pulp away from the lines and reinforcing the pattern”, [0067], therefore, a second hydraulic consolidation device “hydroentanglement station 30” is associated with said support screen in order to finally consolidate the fibrous web after having been pre-consolidated by said first hydraulic consolidation device “hydroengorgement forming surface”, [0043]). 
Regarding claim 36, Kauschke teaches, A non-woven fabric, the fabric comprising: a wet-laid and hydroentangled nonwoven fabric formed of industrially produced inorganic fibers or fibers of synthetically produced polymers and being free of binders; the nonwoven fabric having the characteristics of having had binder fibers applied thereto before or during the water jet-consolidation (“The present invention is a composite fabric having one or more nonwoven webs hydroentangled with a layer of pulp, wherein the nonwoven webs have been treated to have an improved loft. Preferably the nonwoven web or webs are made from continuous fibers. More preferably, these continuous fibers are meltspun fibers which can be further characterized as spunbond or meltblown fibers based on the diameter of the fibers and the properties of the nonwovens that are formed from the fibers”, [0035], “the fibers making up the nonwoven webs of the present invention are not limited to a particular material.  For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamide or cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers”, [0036], “As discussed in the context of the present invention, pulp can be wood pulp fibers, but also includes other materials having similar absorbent properties. The pulp may be added in either an air-laid, wet-laid or tissue feeding process… The pulp may also contain polymeric or binder fibers and may contain SAP or other absorbent particulates. The use of a particular pulp material will depend on the intended use of the finished product.”, [0039], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite.  In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%.  Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond.  Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0041], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web. This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web”, [0043], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web.  This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead. A second nonwoven web 24 is deposited on top of the pulp 22. Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6.”, [0066], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32”, [0067], therefore, A non-woven fabric is disclosed, the fabric comprising: a wet-laid and hydroentangled nonwoven fabric formed of industrially produced inorganic fibers or fibers of synthetically produced polymers and being free of binders ([0035], [0036], [0043], [0067] ); the nonwoven fabric having the characteristics of having had binder fibers applied thereto before or during the water jet-consolidation ([0039], [0041], [0043], [0066], [0067])). 
Kauschke fails to teach, wherein the fibers and the binder fibers have a decomposition point or melting point of at least 300°C, Kauschke fails to teach, said fibers having a decomposition or melting point of above 300°C; and said fabric being configured for use in high temperature applications of at least 300°C.
Fernando, a method of forming a non-woven fibrous web using hydroentanglement with fibers that are mixed with a binder, [0038], [0060] [0068], teaches, said fibers having a decomposition or melting point of above 300°C; and said fabric being configured for use in high temperature applications of at least 300°C (“A high temperature resistant, vibration resistant insulation mat is provided, comprising high temperature resistant inorganic fibers, suitable for use in automotive exhaust systems. The mat may comprise bio-soluble inorganic fibers, in certain embodiments resistant up to 1100.degree. C.”, [0015], “After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree.  C. to about 700.degree.  C”, [0046], “As shown in FIG. 1, in one embodiment, the interlocking fiber insulation mat 10 is adapted to be disposed about the external surface of an automotive exhaust pipe 12 which connects the engine with an exhaust gas treatment device 14 such as a catalytic converter, or as depicted, a diesel particulate filter (DPF), which may comprise a silicon carbide (SiC) substrate 16. The interlocking fiber insulation mat 10 is therefore exposed to the hot end of the exhaust system, proximate to the hot exhaust gases 20 exiting the internal combustion engine (not shown)”, [0048],  see also Abstract, therefore, fibers having a decomposition or melting point of above 300°C; and said fabric being configured for use in high temperature applications of at least 300°C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fibers of Kauschke as having a decomposition point or melting point of at least 300°C with the fabric being used in high temperature applications as taught by Fernando in order to provide an insulation mat that “The insulation mats are operable as resilient insulating sheets in a thin profile, providing ease of handling, and in a flexible form, so as to be able to provide a total wrap of at least a portion of the exhaust gas assembly, if desired, without cracking”, [0047] with the mat being able to “assist[s] in maintaining the heat of the gases 20 until they pass through the exhaust gas treatment device 14”, [0049].

Regarding claim 37, the combined references teach, the non-woven fabric according to claim 36, formed of a nonwoven web manufactured according to claim 18 (the non-woven fabric according to claim 36, see [0043], is formed of a nonwoven web manufactured according to claim 18, see [0043], [0066], [0067]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kauschke et al. (2010/0048072)[Kauschke] in view of Gessner et al. (4,693,913)[Gessner].
Regarding claim 33, Kauschke teaches, A method for converting an apparatus for manufacturing a wet-laid nonwoven web, the apparatus having: a forming section with a former and at least one forming screen associated therewith; and a binder section with a binder application unit for impregnating the nonwoven web with a binder; the method comprising the following steps: mounting a consolidation device, having at least one water jet nozzle, for hydraulically consolidating a fibrous web to a nonwoven web in a vicinity of the forming screen; and deactivating or removing the binder section from the apparatus (“a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web. This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web”, [0043], “In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead. A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6”, [0066], “Prior to being hydroentangled, the composite fabric 32 may be passed through a set of rolls 26 and 28 for forming a pattern.  Preferably, this pattern is a graphic design, for example flowers.  The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32”, [0067], “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid. The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding lotions and other fluids.”, [0070], therefore, a method for converting an apparatus for manufacturing a wet-laid nonwoven web is disclosed, the apparatus having: a forming section with a former and at least one forming screen associated therewith (see [0043]); and a binder section with a binder application unit for impregnating the nonwoven web with a binder (see [0070]); the method comprising the following steps: mounting a consolidation device, having at least one water jet nozzle, for hydraulically consolidating a fibrous web to a nonwoven web in a vicinity of the forming screen (see [0067])).
Kauschke fails to teach, deactivating or removing the binder section from the apparatus.
Gessner, an apparatus for a wet-laid nonwoven web, Abstract, teaches, deactivating or removing the binder section from the apparatus (“The binding agent nozzles 7 are arranged depending on their spray cone such that the free falling fibers are being evenly sprayed from two sides. It is advantageous that the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on”, Col. 5 ln. 29-34, therefore, the binder section of the apparatus is deactivated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the binder section of Kauschke as, being deactivated as taught by Gessner, in order to provide the advantage that “the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on”, Col. 5 ln. 29-34.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that:
 “Applicants respectfully disagree because neither Kauschke nor Fernando disclose or suggest "providing a pulp suspension . . . substantially free of binders"; "providing ... or feeding binder fibers into the fibrous web before or during the consolidating step"; "the material of the fibers have a modulus of elasticity of at least 10 GPa"; and a person of ordinary skill in the art could not combine or modify Kauschke and Fernando to arrive at the claimed features. Therefore, the claim is not obvious over Kauschke and Fernando.”

Examiner respectfully disagrees. Kauschke discloses in [0039] “For example, cotton linters or tissue could be used instead of or blended with wood pulp fibers. Synthetic materials such as viscose fibers may also be used alone or in a blend. The pulp may also contain polymeric or binder fibers and may contain SAP or other absorbent particulates. The use of a particular pulp material will depend on the intended use of the finished product”, in [0041], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite. In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%. Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond. Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, [0066] discloses “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web. This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6.”, and in [0067], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32”, [0067], here, Kauschke discloses a pulp suspension substantially free of binders with binder fibers provided before or during the consolidating steps as claimed. Examiner provided the Fernando reference to teach the material of the fibers have a modulus of elasticity of at least 10 GPa. Additionally, Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Kauschke and Fernando. Therefore, Applicant’s argument is unpersuasive.
as disclosed, the pulp suspension ie: hydroengorged fibers is substantially free of binders as disclosed, in which the pulp suspension is hydroentangeled with a layer of pulp in a “pulp deposition stage”, the pulp containing binder fibers. Examiner notes: that Applicant’s Specification discloses that “pulp suspension" refers to a mixture of a22 liquid-such as water-and fibers”, in which the hydroengorged fibers of Kauschke would be considered “pulp suspension” as defined by Applicant. Therefore, Kauschke teaches, providing a pulp suspension substantially free of binders and providing/feeding binder fibers during a consolidation step, and Applicant’s argument is unpersuasive.


In response to Applicant’s argument that:
“Regarding the pulp being substantially free of binders, as previously argued, Kauschke does not disclose anything related, or analogous, to providing a pulp suspension substantially free of binders or providing/feeding binder fibers during a consolidation step. The only mention of binders in Kauschke is that the initial pulp "may also contain" binder fibers. (Kauschke, para. [0039]). In response to Applicants' previous arguments, the Examiner again cites paras. [0039], [0041], [0066], [0067] of Kauschke as disclosing this limitation. However, Kauschke is silent to the existence, or non-existence, of binders in either the initial pulp or the later added pulp. The cited paragraphs only discuss pulp being added.”

Examiner respectfully disagrees. Kauschke discloses in [0041], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite. In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%.  Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond.  Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, Kauschke discloses in [0066], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web.  This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6.” In [0039] Kauschke discloses “As discussed in the context of the present invention, pulp can be wood pulp fibers, but also includes other materials having similar absorbent properties. The pulp may be added in either an air-laid, wet-laid or tissue feeding process… The pulp may also contain polymeric or binder fibers and may contain SAP or other absorbent particulates.  The use of a particular pulp material will depend on the intended use of the finished product.”, [0039], here, as disclosed, the pulp suspension ie: hydroengorged fibers is substantially free of binders as disclosed, in which the pulp suspension is hydroentangeled with a layer of pulp in a “pulp deposition stage”, the pulp containing binder fibers. Additionally, Applicant’s Specification discloses that “pulp suspension" refers to a mixture of a22 liquid-such as water-and fibers”, in which the hydroengorged fibers of Kauschke would be considered “pulp suspension” as defined by Applicant. Therefore, Kauschke teaches, providing a pulp suspension substantially free of binders and providing/feeding binder fibers during a consolidation step, and Applicant’s argument is unpersuasive.

In response to Applicant’s argument that: 
“Regarding the feeding of binders before or during consolidation step, the cited paragraphs of Kauschke (paras. [0039], [0041], [0066], [0067]) describe pulp being added to spunbond web (i.e., a non-woven web). So even if, arguendo, the cited paragraphs described that the added pulp did contain binders, it is being added after the spunbond web has been formed. The pulp/binders of Kauschke are added to an already consolidated/formed nonwoven web-"one or more nonwoven webs hydroentangled with a layer of pulp." (see Kauschke, para. [0035]). The present claimed feature is that the binder fibers are provided or fed to the pulp "before or during the consolidating step." Kauschke does not suggest or disclose the claimed feature”, 

Examiner respectfully disagrees. Kauschke discloses in [0041], “a hydroengorged spunbond web is used as an outer surface for a spunbond/pulp composite. In a first step, a spunbond web is hydroengorged, preferably to effect an increase of at least 50% in caliper and an increase in air permeability of at least 15%. Preferably, a layer of pulp is then air laid on top of the hydroengorged spunbond. Additional nonwoven webs, preferably one or more spunbond webs, may optionally be added to the pulp layer. If additional nonwoven webs are used, the nonwoven webs may also be hydroengorged. The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs”, Kauschke discloses in [0066], “a hydroengorgement forming surface can be a drum or belt comprising a fine mesh screen for supporting a nonwoven web.  This screen allows water from the water jets of the hydroengorgement machine to pass into the hydroengorgement forming surface relatively uniformly over the surface of the nonwoven web In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6.”, here, the fibers of a spunbound web is hydroengorged in a first step, the pulp/binder layer is then provided in “a pulp deposition stage”, in which the binder fibers are provided into the hydroengorged fibrous spunbound web, “The composite is then hydroentangled to mix the pulp into the fiber matrix of the nonwoven webs the binder fibers”, during the consolidating step as claimed, Additionally, Applicant’s Specification discloses “For the purposes of the invention, "pulp suspension" refers to a mixture of a22 liquid-such as water-and fibers.”, in which the hydroengorged fibers of Kauschke would be considered “pulp suspension” as defined by Applicant. Therefore, Kauschke discloses the feeding of binders before or during consolidation step as claimed, and Applicant’s argument is unpersuasive.

In response to Applicant’s argument that: 
“Regarding the modulus of elasticity of the fibers, the Examiner cites S-glass fibers and S2-glass fibers from Fernando's list of secondary inorganic fibers as being analogous to the claimed fibers of the present application with a modulus of elasticity of at least 10 GPa. The secondary inorganic fibers of Fernando are not the primary silicate fibers that are used to form the insulating mat along with the binder fibers. The cited secondary inorganic fibers are added to the insulating mat after it has been formed-"such inorganic fibers may be added to the insulating mat." (see Fernando, para. [0035]). A person of ordinary skill in the art would not consider these secondary inorganic fibers analogous to the claimed fibers, and therefore, would not be obvious modify the cited combination by using these fibers in the pulp.”

Examiner respectfully disagrees. While it may be true Fernando discloses in [0035] “Such inorganic fibers may be added to the insulating mat”, Fernando does not state that the “cited secondary inorganic fibers are added to the insulating mat after it has been formed” as argued by Applicant. Here, Fernando discloses in [0035] that “the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers. E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, which discloses that the insulating mat comprises the S glass fibers and S2-glass fibers. Fernando further discloses in [0045], “the secondary fibers may assist with tensile strength and overall `web strength` by contributing to a composite system where by the longer secondary fibers assist in the needling of the fiber mixture. Without intending to be bound by theory, it is thought that the longer secondary inorganic fibers assist in forming a structure, or `scaffolding` that holds all the fibers together”, in [0042], “Additionally or alternatively, hydro-entangling methods may be used to intertwine and entangle the fibers”, and in [0046] “After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree. C. to about 700.degree. C.”, here, Fernando discloses that the S-glass fibers and S2-glass fibers are used to form the insulating mat. See also [0052-[0060] which discloses an insulation mat example formed with S2 glass fiber, which again discloses the insulating mat as being formed with S2 glass fiber. Therefore, the S-glass fibers and S2-glass fibers are not added to the insulating mat after it has been formed, and therefore, a person of ordinary skill in the art would consider the S-glass fibers and S2-glass fibers are being analogous to the claimed fibers, making it obvious to modify the cited combination. Therefore, Applicant’s argument is unpersuasive.

In response to Applicant’s argument that: 
“Kauschke and Fernando fail to disclose or suggest "providing a pulp suspension . . .substantially free of binders"; "providing ... or feeding binder fibers into the fibrous web before or during the consolidating step"; "the material of the fibers have a modulus of elasticity of at least 10 GPa." A person of ordinary skill in the art could not combine or modify Kauschke and Fernando to arrive at the claimed features. Therefore, the claim is not obvious over Kauschke and Fernando.”

Examiner respectfully disagrees. Kauschke discloses providing a pulp suspension substantially free of binders and providing or feeding binder fibers into the fibrous web before or during the consolidating step as claimed, see Examiner’s responses above, and Kauschke, [0039], [0066], Examiner provided Fernando to teach the material of the fibers have a modulus of elasticity of at least 10 GPa. Here, Kauschke and Fernando are both teach methods of forming a non-woven fibrous web using hydroentanglement in which a person of ordinary skill in the art could combine or modify the references fo Kauschke and Fernando. Additionally, Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Kauschke and Fernando. Therefore, Applicant’s argument is unpersuasive.
In response to Applicant’s argument”
 “There is no mention in Kauschke of an impregnation of binders, only an impregnation of lotion or fluid. Kauschke only mentions binders, as argued above, that may or may not exist in a pulp that is added to a spunbond web. Therefore, there is no disclosure or suggestion in Kauschke that suggests this claimed feature; therefore, claim 33 is not obvious over the cited combination of Kauschke and Gessner.”

Examiner respectfully disagrees. Here, while it may be true that Kauschke discloses “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid”, as claimed, the claim requires an “apparatus having:” different sections, with the argued section being “a binder section with a binder application unit for impregnating the nonwoven web with a binder”, in which Examiner has provided the Kauschke reference which teaches the argued limitation. As stated, Kauschke in [0070] discloses “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid. The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding lotions and other fluids”, which discloses a binder section with a binder application unit as a final processing step for impregnating the nonwoven with a binder as a lotion or cleaning fluid, as claimed. Additionally, the claim merely requires a binder application unit for impregnating the nonwoven web with a binder”, in which Applicant’s Specification discloses “an additional impregnation by means of a7 binder-i.e. a chemical consolidation process” and “The term "binder" covers chemical binders which are, for example,17 applied in liquid form to the fibrous web”, therefore, the disclosure of Kauschke in [0070], teaches a binder section with a binder application unit for impregnating the nonwoven with a binder. Therefore, Applicant’s argument is unpersuasive.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732